UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6573


ANTHONY JUNIOR BARNHILL,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                 Respondent - Appellee.



                            No. 14-6575


ANTHONY JUNIOR BARNHILL,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:12-hc-02130-F; 5:12-hc-02153-F)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Anthony Junior Barnhill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Anthony Junior Barnhill

seeks to appeal the district court’s orders denying identical

post-judgment       motions    he    filed    in   the     underlying     28    U.S.C.

§ 2254 (2012) proceedings.            The orders are not appealable unless

a   circuit     justice        or     judge     issues         a    certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2012).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies        this     standard       by       demonstrating      that

reasonable    jurists       would     find     that      the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on   procedural        grounds,       the     prisoner      must

demonstrate     both    that    the    dispositive         procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Barnhill has not made the requisite showing.                       Accordingly,

we deny certificates of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeals.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                         3
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4